                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

 WILLIE B. SMITH, III,                      )
 AIS# 0000Z541,                             )
                                            )
               Plaintiff,                   )
                                            )
          v.                                )      CASE NO. 2:21-CV-099-RAH
                                            )
 JEFFERSON DUNN, Commissioner,              )
 Alabama Department of Corrections;         )
 and Terry Raybon, Warden,                  )
                                            )
                                            )
               Defendants.                  )

                                       ORDER

      On February 3, 2021, the Court conducted a status and scheduling

teleconference. Plaintiff was represented by John Palombi and Spencer Hahn,

attorneys with the Federal Defenders for the Middle District of Alabama.1

Defendants were represented by Alabama Assistant Attorney General Lauren A.

Simpson. During the teleconference, defense counsel indicated her intent to meet

with ADOC officials about the case and the matters discussed during the

teleconference.




      1
        Anand Agneshwar, Plaintiff’s counsel of record in Smith v. Dunn, 2:20-cv-1026-RAH
(M.D. Ala. 2020), also attended the teleconference.
      Accordingly, it is ORDERED as follows:

      1.   Defense counsel shall file a report from the ADOC concerning the

information requested by the Court during the teleconference no later than February

4, 2021, at 2:00 p.m. (CST).

      2. Defendants shall file an expedited response to Plaintiff’s Complaint (Doc.

1) and Plaintiff’s Emergency Motion for Stay of Execution (Doc. 3) no later than

February 5, 2021 at 5:00 p.m. (CST).

      3. Plaintiff may file a reply to the Defendants’ response no later than

February 8, 2021 at 8:00 a.m. (CST).

      4. This Court shall conduct a hearing on the Plaintiff’s Emergency Motion

for Stay of Execution on February 8, 2021, at 1:00 p.m. (CST), in Courtroom 2F

of the United States Frank M. Johnson, Jr., Courthouse Complex.

      The Clerk of the Court is DIRECTED to provide a court reporter for this

proceeding.

   DONE this 3rd day of February, 2021.

                               /s/ R. Austin Huffaker, Jr.
                               R. AUSTIN HUFFAKER, JR.
                               UNITED STATES DISTRICT JUDGE




                                        2
